     Case 2:19-cv-05961-RGK-JC Document 46 Filed 08/18/20 Page 1 of 2 Page ID #:248




 1                                                               JS-6
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9                             WESTERN DIVISION

10
11     AHMAD ELHAN,                               CASE NO.: 2:19-cv-05961 RGK (JCx)
12                        Plaintiff,              District Judge: Hon. R. Gary Klausner
                                                  Magistrate Judge: Hon. Jacqueline Chooljian
13     vs.
                                                  [PROPOSED] ORDER RE
14
       ALLSTATE INSURANCE                         STIPULATION OF DISMISSAL
15     COMPANY and DOES 1 through 10,             PURSUANT TO FRCP RULE 41(a)
16                        Defendants.
                                                  [Filed and served concurrently with:
17                                                Stipulation to Continue Trial and Trial
18                                                Deadlines]
19                                                Amended Complaint Filed: 8/14/2019
20                                                Trial Date: 9/29/2020
21
22
23
24                                        ORDER
25           Upon hearing and review of Plaintiff Ahmad Elhan’s (“Plaintiff”) and
26    Defendant Allstate Insurance Company’s (“Defendant”) Stipulation of Dismissal
27    Pursuant to FRCP Rule 41(a), and for good cause shown, this Court rules as
28    follows:
                                              1
                      [PROPOSED] ORDER RE STIPULATION OF DISMISSAL

      03647.739                                                  Elhan v. Allstate Insurance Company
                                                              USDC Case No. 2:19-cv-05961-RGK (JC
     Case 2:19-cv-05961-RGK-JC Document 46 Filed 08/18/20 Page 2 of 2 Page ID #:249




 1           1. All claims referenced and asserted in the above-referenced action shall be
 2                dismissed with prejudice;
 3           2. Per the agreement between the parties, the United States District Court,
 4                Central District, shall retain jurisdiction to enforce the settlement
 5                agreement of the parties.
 6    IT IS SO ORDERED.
 7
 8                   18
      Dated: August________, 2020
 9                                            ____________________________________
10                                                   United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                        [PROPOSED] ORDER RE STIPULATION OF DISMISSAL

      03647.739                                                Elhan v. Allstate Insurance Company
                                                            USDC Case No. 2:19-cv-05961-RGK (JC
